DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions

Applicant’s election without traverse of group II in the reply filed on 04/06/2022 is acknowledged.
Claims 1-28, 38-39 and 41-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/06/2022.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-34, 36-37, 43-48 and 54-55 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-8 of U.S. Patent No. 10,562,271. Although the claims at issue are not identical, they are not patentably distinct from each other because for the following reason.
Regarding claims 29-34, 36-37, 43-48 and 54-55, the patented claims disclose integrated air and water barrier membrane, i.e. coating, comprises 30 to 70% by weight of a polymeric binder comprising a polyacrylate, polyurethane, silicone emulsion, polystyrene, styrene acrylic copolymer or any combination thereof and from 20 to 50% by weight of calcium carbonate.

Claims 29-34, 36-37, 43-48 and 54-55 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6 and 8-9 of U.S. Patent No. 11,267,227. Although the claims at issue are not identical, they are not patentably distinct from each other because for the following reason.
Regarding claims 29-34, 36-37, 43-48 and 54-55, the patented claims disclose integrated air and water barrier membrane, i.e. coating, comprises 30 to 70% by weight of a polymeric binder comprising a polyacrylate, polyurethane, silicone emulsion, polystyrene, styrene acrylic copolymer or any combination thereof and from 20 to 50% by weight of calcium carbonate.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 29, 31, 43, 45 and 55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shake et al. (US 2010/0143682) view of Killilea et al. (US 2007/0269660).
Regarding claim 29 and 55, Shake discloses a cementitious article comprising a hydrophobic coating layer, i.e. integrated air and water barrier membrane, (paragraph 0019), wherein the coating layer comprises acrylic resin or styrene acrylic binder (paragraphs 0019, 0021) but fails to disclose calcium carbonate.
Killilea discloses coating system comprising filler such as calcium carbonate in an amount of 0.1 wt% to 40 wt % to obtain performance enhancing properties such as chemical resistance, abrasion resistance, hardness and appearance (paragraphs 0080, 0083-0084).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use calcium carbonate and its amount of Killilea in the coating of Shake to obtain performance enhancing properties such as chemical resistance, abrasion resistance, hardness and appearance. Given that the integrated air and water barrier membrane of Shake in view of Killilea contains binder and calcium carbonate wherein calcium carbonate is present in an amount of 0.1 to 40 wt%, it is clear that the binder would necessarily be present in an amount of 60 to 99.9 wt%. 
Alternatively, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Given that the hydrophobic coating of Shake in view of Killilea discloses the same materials as presently claimed, it is clear that the hydrophobic coating of Shake in view of Killilea would have the same properties such as air and water barrier.
Regarding claim 31, Shake in view of Killilea discloses the coating of claim 31, wherein given that Shake does not disclose any blisters on the coating, it is clear that the coating of Shake in view of Killilea would be free of any blisters.
Regarding claims 43 and 45, Shake discloses a cementitious article comprising a hydrophobic coating layer, i.e. integrated air and water barrier membrane, (paragraph 0019), wherein the coating layer comprises acrylic resin or styrene acrylic binder (paragraphs 0019, 0021) but fails to disclose calcium carbonate.
Killilea discloses coating system comprising filler such as calcium carbonate in an amount of 0.1 wt% to 40 wt % to obtain performance enhancing properties such as chemical resistance, abrasion resistance, hardness and appearance (paragraphs 0080, 0083-0084).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use calcium carbonate and its amount of Killilea in the coating of Shake to obtain performance enhancing properties such as chemical resistance, abrasion resistance, hardness and appearance. 
Given that the hydrophobic coating of Shake in view of Killilea discloses the same materials as presently claimed, it is clear that the hydrophobic coating of Shake in view of Killilea would have the same properties such as air and water barrier.

Claims 30, 32 and 36-37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shake et al. (US 2010/0143682) view of view of Killilea et al. (US 2007/0269660) and further in view of Engbrecht et al. (US 2008/00190062).
Regarding claim 30, Shake discloses the cementitous panel of claim 29, wherein Shake is silent with respect to the thickness of the integrated air and water barrier membrane.
Engbrecht discloses water resistant cementitious article comprising hydrophobic finish layer on fibrous mat wherein the layer is desirably thick enough such as 200 microns (7.9 mils) to 500 microns (19.7 mils) to obtain slow or prevent penetration (paragraph 0019). Given that in light of Engbrecht is silent with respect to the wet or dry thickness, examiner is considering the thickness as a dry thickness.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the desired thickness of hydrophobic resin layer including 7.9 mils to 19.7 mils of Engbrecht in the membrane of Shake to prevent penetration.
Regarding claims 32 and 36, Shake discloses a cementitious article comprising a hydrophobic coating layer, i.e. integrated air and water barrier membrane, (paragraph 0019), wherein the coating layer comprises acrylic resin or styrene acrylic binder (paragraphs 0019, 0021) but fails to disclose calcium carbonate.
It is noted that Shake does not specifically disclose that the hydrophobic coating layer is applied to the exterior facing surface. However, given that Shake discloses the exposure to high levels of humidity, the mat desirably has a high level of hydrophobicity (abstract, paragraph 0019), therefore, it is clear that the hydrophobic coating is applied on the exterior facing surface of cementitious panel.
Alternatively, given that Shake does not limit the coating layer in the structure, it is clear that one of ordinary skill in the art at the time of the invention to place the hydrophobic coating layer anywhere in the structure including on the exterior facing surface of the cementitious panel as presently claimed.
The recitation in the claims that the coating is “for use on an exterior surface of a cementitious sheathing panel“ is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Shake discloses the coating as presently claimed, it is clear that the coating of shake would be capable of performing the intended use, i.e. for use on an exterior surface of a cementitious sheathing panel, presently claimed as required in the above cited portion of the MPEP.
Killilea discloses coating system comprising filler such as calcium carbonate in an amount of 0.1 wt% to 40 wt % to obtain performance enhancing properties such as chemical resistance, abrasion resistance, hardness and appearance (paragraphs 0080, 0083-0084).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use calcium carbonate and its amount of Killilea in the coating of Shake to obtain performance enhancing properties such as chemical resistance, abrasion resistance, hardness and appearance. Given that the integrated air and water barrier membrane of Shake in view of Killilea contains binder and calcium carbonate wherein calcium carbonate is present in an amount of 0.1 to 40 wt%, it is clear that the binder would necessarily be present in an amount of 60 to 99.9 wt%. 
Alternatively, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Shake in view of Killilea is silent with respect to the thickness of the integrated air and water barrier membrane.
Engbrecht discloses water resistant cementitious article comprising hydrophobic finish layer on fibrous mat wherein the layer is desirably thick enough such as 200 microns (7.9 mils) to 500 microns (19.7 mils) to obtain slow or prevent penetration (paragraph 0019). Given that in light of Engbrecht is silent with respect to the wet or dry thickness, examiner is considering the thickness as a dry thickness.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the desired thickness of hydrophobic resin layer including 7.9 mils to 19.7 mils of Engbrecht in the membrane of Shake to prevent penetration.
Given that the hydrophobic coating of Shake in view of Killilea and Engbrecht discloses the same materials as presently claimed, it is clear that the hydrophobic coating of Shake in view of Killilea and Engbrecht would have the same properties such as air and water barrier.
Regarding claim 37, Shake in view of Killilea and Engbrecht discloses the coating of claim 32, wherein given that Shake does not disclose any blisters on the coating, it is clear that the coating of Shake in view of Killilea and Engbrecht would be free of any blisters.

Claims 33-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shake et al. (US 2010/0143682) view of Killilea et al. (US 2007/0269660), Engbrecht et al. (US 2008/00190062) and further in view of view of Matt et al. (US 6045871).
Regarding claims 33, Shake discloses the cementitous panel of claim 32, wherein Shake is silent with respect to crosslinker.
Matt discloses cementitious substrate having cementitious substrate having a coating composition comprising additives such as crosslinking agent to obtain desired properties (paragraph 0052).
Shake and Matt are related in the field of cementitious substrate. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the crosslinking agent of Matt in the coating of Shake in view of Killilea and Engbrecht to obtain desired properties.
Regarding claim 34, Shake in view of Killilea, Engbrecht and Matt discloses the cementitous panel of claim 32 but fails to disclose an amount of crosslinker.
Since the instant specification is silent to unexpected results, the specific amount of the crosslinker is not considered to confer patentability to the claims. As strength is a variable that can be modified, among others, by adjusting the amount of crosslinker, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of crosslinker in Shake in view of Killilea and Engbrecht to obtain the desired property (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shake et al. (US 2010/0143682) view of view of Killilea et al. (US 2007/0269660), Engbrecht et al. (US 2008/00190062) and further in view of Kajander (US 2007/0093159).
Regarding claim 35, Shake discloses the cementitous panel of claim 32, wherein Shake is silent with respect to 0.1 to 5 wt% of a wetting and leveling agent.
Kajander discloses laminate comprising less than 2 wt% of sulfosuccinate to obtain effectiveness of surfactant, wetting and leveling (paragraphs 0012, 0026).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the sulfosuccinate of Kajander in the coating of Shake in view of Killilea and Engbrecht to obtain wetting and leveling in the coating.

Claims 44, 46 and 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shake et al. (US 2010/0143682) view of Killilea et al. (US 2007/0269660) and further in view of view of Matt et al. (US 6045871).
Regarding claims 44, 46, Shake discloses the cementitous panel of claims 29 and 43, wherein Shake is silent with respect to crosslinker.
Matt discloses cementitious substrate having cementitious substrate having a coating composition comprising additives such as crosslinking agent to obtain desired properties (paragraph 0052).
Shake and Matt are related in the field of cementitious substrate. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the crosslinking agent of Matt in the coating of Shake in view of Killilea to obtain desired properties.
Regarding claim 47, Shake in view of Killilea and Matt discloses the cementitous panel of claim 29 but fails to disclose an amount of crosslinker.
Since the instant specification is silent to unexpected results, the specific amount of the crosslinker is not considered to confer patentability to the claims. As strength is a variable that can be modified, among others, by adjusting the amount of crosslinker, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of crosslinker in Shake in view of Killilea and Engbrecht to obtain the desired property (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shake et al. (US 2010/0143682) view of Killilea et al. (US 2007/0269660), Matt et al. (US 6045871) and further in view of view of Rohlf et al. (US 2012/0088114).
Regarding claim 48, Shake discloses the cementitous panel of claim 47, wherein Shake is silent with respect to zinc oxide.
Rohlf discloses a surface coating comprising biocides such as zinc oxide to obtain mold resistant (paragraph 0040).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the biocides such as zinc oxide of Rohlf in any layer of Shake to obtain mold resistant.

Claim 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shake et al. (US 2010/0143682) view of Killilea et al. (US 2007/0269660), Engbrecht et al. (US 2008/00190062), Matt et al. (US 6045871) and further in view of view of Rohlf et al. (US 2012/0088114).
Regarding claim 49, Shake discloses the coating of claim 34, wherein Shake is silent with respect to zinc oxide.
Rohlf discloses a surface coating comprising biocides such as zinc oxide to obtain mold resistant (paragraph 0040).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the biocides such as zinc oxide of Rohlf in any layer of Shake to obtain mold resistant.

Claims 50-51 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shake et al. (US 2010/0143682) view of Killilea et al. (US 2007/0269660), Matt et al. (US 6045871) and further in view of Kajander (US 2007/0093159).
Regarding claims 50-51, Shake discloses the cementitous panel of claim 47, wherein Shake is silent with respect to 0.1 to 5 wt% of a wetting and leveling agent.
Kajander discloses laminate comprising less than 2 wt% of sulfosuccinate to obtain effectiveness of surfactant, wetting and leveling (paragraphs 0012, 0026).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the sulfosuccinate of Kajander in the coating of Shake in view of Killilea and Engbrecht to obtain wetting and leveling in the coating.

Claims 52-53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shake et al. (US 2010/0143682) view of Killilea et al. (US 2007/0269660) and further in view of Kajander (US 2007/0093159).
Regarding claims 52-53, Shake discloses the coating of claim 47, wherein Shake is silent with respect to 0.1 to 5 wt% of a wetting and leveling agent.
Kajander discloses laminate comprising less than 2 wt% of sulfosuccinate to obtain effectiveness of surfactant, wetting and leveling (paragraphs 0012, 0026).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the sulfosuccinate of Kajander in the coating of Shake in view of Killilea to obtain wetting and leveling in the coating.

Claim 54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shake et al. (US 2010/0143682) view of Killilea et al. (US 2007/0269660) and further in view of view of Rohlf et al. (US 2012/0088114).
Regarding claim 54, Shake discloses the coating of claim 29, wherein Shake is silent with respect to zinc oxide.
Rohlf discloses a surface coating comprising biocides such as zinc oxide to obtain mold resistant (paragraph 0040).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the biocides such as zinc oxide of Rohlf in any layer of Shake to obtain mold resistant.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR SHAH/Primary Examiner, Art Unit 1787